696 N.W.2d 788 (2005)
STATE of Minnesota, Respondent,
v.
Roger BENNETT, Petitioner.
No. A04-1450.
Supreme Court of Minnesota.
May 25, 2005.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that (1) the petition of Roger Bennett for further review of the decision of the court of appeals be, and the same is, granted on the issue of the adequacy of the district court's findings for revocation of probation; (2) the decision of the court of appeals filed March 15, 2005 be, and the same is, reversed as to that issue; and (3) the case is remanded to the district court for a new decision on probation revocation in light of State v. Modtland, 695 N.W.2d 602 (Minn. 2005).
BY THE COURT:
/s/Kathleen A. Blatz Chief Justice